Citation Nr: 1216206	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  00-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a higher initial rating for residuals of a back disability with disc disease, rated 20 percent disabling from January 3, 1996 to September 25, 2003; 30 percent disabling from September 25, 2003 to September 13, 2011, and 60 percent disabling since September 14, 2011.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) from June 1998 and April 2003 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Montgomery, Alabama.  

In the June 1998 decision, the RO denied entitlement to service connection for heart disease.  In the April 2003 decision, the RO granted service connection for residuals of a back disability with disc disease and assigned an initial 20 percent disability rating, effective January 3, 1996.  Jurisdiction over the Veteran's claims has remained with the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at an August 2001 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In December 2001, the Board remanded the issue of entitlement to service connection for a cardiac disability for further development.

In January 2004, the RO assigned an initial 30 percent rating for the service-connected back disability, effective September 25, 2003.

In February 2005, the Board remanded the issue of entitlement to service connection for a cardiac disability for further development.

In December 2009, the RO reduced the disability rating for the service-connected back disability from 30 percent to 20 percent, effective September 25, 2003.  

The Veteran testified before the undersigned at an August 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In January 2011, the Board restored the initial 30 percent rating for the service-connected back disability, effective September 25, 2003 and remanded the service connection and higher initial rating issues for further development.

In an October 2011 decision, a Decision Review Officer (DRO): granted service connection for radiculopathy of the left lower extremity and assigned an initial 20 percent disability rating, effective February 20, 2010; and assigned an initial 60 percent rating for the service-connected back disability, effective September 14, 2011.

The issues of entitlement to service connection for a left hip disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's cardiac disability is not the result of an in-service disease or injury and did not manifest in service or within a year of service.

2.  Since January 3, 1996, the Veteran's service-connected low back disability has been manifested by chronic low back pain that radiates to the lower extremities, approximately severe limitation of motion with limitation approximating 30 degrees, moderate incomplete paralysis of the left sciatic nerve, mild sciatic neuritis of the right lower extremity, and occasional mild urinary incontinence.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

2.  The criteria for an initial 40 percent rating for degenerative disc disease, from January 3, 1996 to September 22, 2002; a 40 percent rating for orthopedic manifestations from September 23, 2002 to September 13, 2011; a 20 percent rating for radiculopathy of the left lower extremity from September 22, 2002 to September 13, 2011; and a 10 percent rating for radiculopathy of the right lower extremity from September 23, 2002 to September 13, 2011 have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, 4.115a, 4.123, 4.124, 4.124a; Diagnostic Codes (DCs) 5243, 5292, 5293, 8520 (2002, 2003, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal with regard to back disability with disc disease arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As for the claim for service connection for a cardiac disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in December 2002, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a cardiac disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

There was a timing deficiency in that the December 2002 and March 2006 letters were sent after the initial adjudication of the claim for service connection for a cardiac disability.  This timing deficiency was cured by readjudication of the claim in supplemental statements of the case dated in July 2003 and June 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's August 2001 and August 2010 hearings, the undersigned identified the issues on appeal at those times, informed the Veteran of the additional evidence that was necessary in order to substantiate his claim for service connection for a cardiac disability (i.e. a medical opinion that his cardiac disability was related to service), and asked him about any additional treatment for his cardiac and back disabilities to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms of his cardiac and back disabilities and the treatment received for such disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, the Board remanded the claims to obtain evidence (i.e. service treatment records, VA and private treatment records, VA examinations) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, all of the identified post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations for a cardiac disability and the service-connected back disability.

The Veteran has reported that he received treatment for his cardiac disability from Goodyear Clinic (Goodyear) from 1970 to 1986.  In December 2002, the RO contacted Goodyear and requested all identified treatment records.  Goodyear responded that the Veteran had not been treated at the facility during the specified time period and that he was first seen at that location in 1995.

In a March 2003 letter, the Veteran was notified that the identified records from Goodyear were not available, was asked to obtain and submit such records, and was informed that his claim would be decided based on the evidence of record if such records were not received within 30 days.  

VA has no further duty to attempt to obtain such treatment records.  38 C.F.R. § 3.159(c)(3), (e) (2011).

In its December 2001, February 2005, and January 2011 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: contact the National Personnel Records Center (NPRC) and attempt to obtain records pertaining to treatment at Martin Army Hospital at Fort Benning, Georgia in March 1968; obtain any additional VA and private treatment records (including from Goodyear); to obtain medical opinions as to the nature and etiology of the Veteran's current cardiac disability (including by affording him VA examinations); and to afford the Veteran VA examinations to assess the severity of his service-connected back disability. 

In December 2002, the AOJ contacted the NPRC and requested all available treatment records from Martin Army Hospital dated in March 1968.  All additional service treatment records were subsequently received.  As explained above, the AOJ obtained all relevant identified post-service VA treatment records and private medical records and attempted to obtain records from Goodyear.  Further, the Veteran was afforded VA examinations for his cardiac disability and the service-connected back disability in June 2003, July 2004, February 2010, and September 2011 and opinions were obtained as to the nature and etiology of his cardiac disability.  Therefore, the AOJ substantially complied with all of the Board's pertinent December 2001, February 2005, and January 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as endocarditis (i.e. all forms of valvular heart disease), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various cardiac disabilities.  For example, a September 2011 VA examination report indicated diagnoses of coronary artery disease and valvular heart disease.  Thus, a current cardiac disability has been demonstrated.

The Veteran has reported on several occasions that he began to experience symptoms of a cardiac disability in service.  For example, he reported during a March 1999 examination at the Cardiology Associates of Gadsden and in a May 2003 letter that he was hospitalized in March 1968 for a fever, chest pains, and difficulty breathing.  He was diagnosed as having rheumatic fever and an irregular heart beat/heart murmur at that time and was prescribed cardiac medications.  He reports that cardiac symptoms have persisted ever since the in-service hospitalization.

The Veteran is competent to report symptoms of a cardiac disability (such as chest pain), a medical professional's diagnosis (such as rheumatic fever), and a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records reflect that in March 1968 the Veteran was treated for a fever, cough, and shortness of breath.  He was diagnosed as having an upper respiratory infection/pneumonia.  However, there is no evidence of any complaints of or treatment for cardiac problems in his service treatment records and his January 1970 separation examination was normal.

If a chronic disease, such as endocarditis (i.e. all forms of valvular heart disease), is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any valvular heart disease in service and the Veteran has not reported in-service heart valve disease.  Hence, service connection cannot be granted on that basis.

The objective evidence otherwise indicates that the Veteran's current cardiac disability did not manifest until several years after service.  The Veteran has reported on several occasions that he experienced cardiac problems shortly after his discharge from service.  For example, during the August 2001 and August 2010 hearings he reported that he underwent a physical examination at Goodyear in March 1970 and was diagnosed as having an irregular heartbeat and a heart murmur.
  
However, the first post-service clinical evidence of a possible cardiac disability are treatment records from Baptist Memorial Hospital dated in August 1974 which indicate that the Veteran reported cardiac symptoms such as elevated blood pressure, a rapid pulse, and chest pain.  He was diagnosed as having left chest pneumonia, type IV hyperlipidemia, obesity, pyelitis, hypergammoglobulinemia, tachycardia, and elevated blood pressure.  The physician who completed an August 1974 discharge summary opined that the tachycardia and elevated blood pressure were probably secondary to the infectious process.

The Veteran has provided inconsistent information concerning the history of his cardiac problems.  For example, he has reported that he began to experience cardiac problems in service in March 1968 and was diagnosed as having rheumatic fever at that time.  However, a June 1968 "Dental Patient History" questionnaire reflects that he reported that he had never been told by a physician that he had heart trouble and that he had never been diagnosed as having rheumatic fever.  Similarly, he reported on a June 1970 "Report of Medical History" for purposes of separation from service that he did not have any history of heart problems, including rheumatic fever, chest pain or pressure, or palpitations/pounding heart.

Furthermore, the Veteran reported during the August 2010 hearing that he was "probably diagnosed" as having a cardiac disability in service because he had undergone various cardiac tests (e.g. electrocardiograms), but that he was never told of any specific heart disability in service.  Rather, he was first informed of heart problems following his discharge from service after his examination at Goodyear.

In light of the contemporaneous record, the absence of evidence of treatment for cardiac problems in the Veteran's service treatment records, the fact that his January 1970 separation examination was normal, the absence of clinical evidence of complaints of or treatment for cardiac symptoms for several years after service, and the Veteran's inconsistent statements concerning the history of his cardiac symptoms, the Board concludes that the Veteran's reports of in-service cardiac problems and of a continuity of cardiac symptomatology since service are not credible.

Also, the medical opinions of record reflect that the Veteran's current cardiac disability is not related to service.  A June 2003 VA examination report includes an opinion that his mitral valve replacement was not a result of previous infections which were noted in his military records in 1968.  This opinion was based on the fact that his cardiac problems were not a pattern expected to be seen secondary to rheumatic fever and that surgical description did not include any evidence of rheumatic fever or rheumatic valvular disease.

In March 2007, the examiner who conducted the June 2003 VA examination reviewed the Veteran's claims file.  Her initial opinion appears to state that it was likely ("at least as likely as not") that based on the evidence there was coronary artery disease with onset in service or within a year of discharge from service.  She reasoned, however, that based on accepted medical information coronary artery disease was not related to rheumatic fever.  She then provided a contradictory opinion that coronary artery disease was not related to rheumatic fever, and that the disability was not present in service or within a year of discharge from service.

The physician who conducted the September 2011 VA examination opined that the Veteran's cardiac disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that there was no evidence of any cardiac condition starting in service, but rather that service treatment records showed treatment for upper respiratory infections and pneumonia.  There was also no mention of any rheumatic fever in service or within a year of service.  The Jones criteria used to diagnose rheumatic fever were very specific and were established in the 1940s.  There were no documented signs or symptoms that met these criteria.  Also, rheumatic fever occurred in the absence of treatment for pharyngitis, and it was clearly documented that the Veteran had received antibiotics when treated for upper respiratory infections and pneumonia.

The physician further reasoned that the surgery/operation notes associated with the Veteran's valve replacement did not indicate rheumatic heart disease, but did reflect that he had congenital defects, including patent foramen ovale and septal hypertrophy with obstruction.  The documentation from the early 1970s, including those dated within one year after service, did not reveal any cardiac condition.  Rather, they only revealed cardiac symptoms related to the response to the Veteran's upper respiratory infections and pneumonias.

The June 2003 opinion is of limited probative value because it only addressed the diagnosed mitral valve replacement and no opinions were provided as to the etiology of any of the other currently diagnosed cardiac disabilities.  

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in March 1996, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

The March 2007 opinion is also of little probative weight because it is at best confusing and contradictory.

The examiner who provided the September 2011 opinion did not explicitly acknowledge and discuss the Veteran's reports of a continuity of cardiac symptomatology in the years since service in formulating his opinion.  However, as explained above, the Veteran's reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The September 2011 opinion was otherwise based upon examination of the Veteran and a review of his medical records and reported history and is accompanied by a detailed rationale that is consistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current cardiac disability is related to his symptoms in service.  However, as a lay person, he lacks the expertise to say that the disability was caused by the in-service problems, as opposed to some other cause.  It would require medical expertise to evaluate the cardiac disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2011).

Although the Veteran has received treatment from medical professionals for his cardiac disability, none have attributed this disability to any disease or injury in service.  The only probative medical opinion of record reflects that no relationship exists between the current cardiac disability and service.

There is no other evidence of a relationship between the Veteran's current cardiac disability and service and the Veteran has not alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's cardiac disability is related to service, manifested in service, or manifested within a year after his February 1970 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a cardiac disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Prior to January 2004, the Veteran's service-connected back disability was rated under 38 C.F.R. § 4.71a, DC 5293 (1996) as intervertebral disc syndrome (IVDS).  Since that time, the disability has been rated under 38 C.F.R. § 4.71a, DCs 5299-5243, also as IVDS.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 5299-5243 reflects that there is no diagnostic code specifically applicable to the Veteran's back disability, and that this disability is rated by analogy to IVDS under DC 5243.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).
  
The criteria for rating back disabilities were amended twice during the appeal period, effective September 23, 2002, and September 26, 2003.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to September 23, 2002, IVDS was rated as follows: a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003 in that it is to be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003) (new IVDS criteria).

Under both the interim and new criteria for rating IVDS, the following ratings apply: a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the old version for rating spinal disabilities, a 20 percent rating is warranted for moderate limitation of lumbar spinal motion, and a 40 percent rating is warranted for severe limitation of lumbar spinal motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

The terms "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2011). 

Under the new criteria for rating thoracolumbar spinal disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective September 26, 2003).

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Medical records dated from December 1998 to February 2004 reveal that the Veteran reported chronic symptoms of failed spinal procedures as well as neurological radicular pattern symptoms associated with previous derangement and surgical intervention.  Such back and radicular symptoms included decreased range of motion of the lumbar spine, decreased strength, poor posture and body mechanics, numbness and tingling in the left lower extremity, and intermittent to constant low back pain.  The pain radiated to the hips, thighs, and buttocks bilaterally and was tight, sharp, and achy in nature.  The pain was worse while walking and was alleviated by sitting and resting.  There were no changes of bowel or urinary habits.  Anti-inflammatory medications had been used, but did not provide relief.

Examinations revealed that peripheral reflexes were generally normal (2+) and symmetrical and that sensation was generally intact throughout, except for diminished sensation in the left lower extremity and occasionally somewhat diminished (1+) patella and Achilles reflexes.  There was back pain, lumbar spasm, flattening of the lumbar lordosis, and tenderness to palpation of the thoracic and lumbar paraspinals, bilateral posterior superior iliac spine, and greater sciatic notch.  Back pain occurred in the area of the "belt line," was intermittent, radiated to the hips, was described as a "numb achy pain," and increased with movement.  While sitting, the Veteran exhibited decreased lumbar lordosis, pelvic elevation on the right, rounded shoulders, and a forward head.  He exhibited a "slouched" posture with the right lower extremity extended while sitting.  A CAT-scan revealed a mild annular disc bulge at L3/L4 and L4/L5 and an apparent small broad based right paracentral herniated nucleus pulposus at L5/S1.  X-rays revealed no bony abnormalities.  

During a January 1990 examination at Sports Medicine and Rehabilitation Center, ranges of motion of the lumbar spine were recorded in a standing position as flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 10 degrees, and left lateral flexion to 15 degrees.  The ranges of motion remained the same in a seated position.  Muscle strength was occasionally impaired in the lower extremities bilaterally (at worst 3+ - 4/5 in the left lower extremity and 4 - 4+/5 in the right lower extremity).  Diagnoses of lumbar failed back syndrome, sacroiliitis, lumbar spinal stenosis, lumbar disc herniation, extensive lumbar degenerative disease, status post lumbar fusion, lumbar radiculopathy, and myofascial pain syndrome were provided.

A July 2004 VA examination report indicates that the Veteran reported that he experienced pain and a sensation of tightening and twisting pains in the low back and hip area.  The pain was 10/10 in intensity at its worst.  There was no numbness or paresthesia or early morning stiffness.  As a result of his back symptoms; he was only able to walk 100 yards; was unable to clean his house, mow his lawn, or exercise; and was only able to drive short distances.

Examination revealed that the Veteran was able to walk independently and walk on his toes for a few seconds.  Romberg test was negative.  There was a midline 5 centimeter scar noted in the lower lumbar area and loss of lumbar lordosis, but no spinal tenderness.  Ranges of motion of the thoracolumbar spine were recorded as flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion both to 20 degrees, and right and left rotation both to 60 degrees.  The examiner reported that the Veteran appeared to have stiffness on repetitive motion, but motions were otherwise normal (though the reported ranges of motion were not normal as defined in current regulations).  Ankle and knee jerk were somewhat diminished (1+) bilaterally, there was plantars flexor bilaterally, and sensation was intact.

VA treatment records dated from March 2005 to April 2007 reveal that the Veteran reported low back pain which radiated down the lower extremities bilaterally and was associated with numbness.  The pain was worse while walking and was relieved by sitting.  There was also some mild urinary incontinence.  However, there was no gait instability.  He had undergone left L5-S1 diskectomies in 1984 and 1986 which provided only temporary symptom relief.  In April 2006 he underwent L5-S1 interbody fusion, posterior fixation, and posterolateral arthrodesis and placement of internal bone fusion stimulators.

Examinations revealed tenderness to light touch in an L2 and L3 distribution on the right anterior thigh.  Reflexes were occasionally somewhat diminished (1+) at the knees and ankles and there was occasional decreased sensation in a right L2 and L3 distribution.  Motor, sensory, and reflex testing was otherwise within normal limits.  An MRI revealed some foraminal narrowing at L5-S1.  The Veteran was diagnosed as having lumbar spondylosis.

In his September 2005 substantive appeal (VA Form 9), the Veteran reported that as a result of his back symptoms, such as pain, he was unable to walk without the assistance of a cane.  He was therefore unable to work.

At a February 2010 VA examination the Veteran reported that he continued to experience low back symptoms despite several surgical procedures.  There was constant severe low back pain which occurred on a daily basis and was aching, throbbing, sharp, and stabbing in nature.  There was also intermittent sharp shooting pain which radiated down the left leg to the heel and was associated with leg weakness, numbness, and tingling.  The Veteran was unsteady and had fallen 3 times in the previous 2 months.  Further, he experienced fatigue, decreased motion, stiffness, and spasms.  However, there were no urinary or fecal symptoms, no flare ups of symptoms, and no incapacitating episodes.  The Veteran used assistive devices for ambulation and took medications for his back symptoms, but the response to such treatment was poor.  He was only able to walk 50 to 100 feet.

Examination revealed that the Veteran had a stooped posture and a slow antalgic gait, but that his head position was normal, that there was symmetry in appearance, that there were no abnormal spinal curvatures, and that there was no spinal ankylosis.  There was guarding, pain with motion, and tenderness associated with the thoracic sacrospinalis muscles bilaterally, but there were no muscle spasms, atrophy, or weakness.  The guarding and tenderness were not severe enough to be responsible for an abnormal gait.  

Examination of muscle strength revealed that strength associated with hip flexion and extension was impaired (3/5) on the left and that strength associated with ankle dorsiflexion and plantar flexion and great toe extension was somewhat impaired (4/5) on the left.  All other motor findings associated with the lower extremities were otherwise normal (5/5).  Muscle tone was normal and there was no atrophy.  Sensation to vibration and light touch was impaired on the left and sensation to pain was impaired bilaterally, but all other sensory findings were normal.  Knee jerk was somewhat diminished (1+) on the left and ankle jerk was somewhat diminished (1+) on the right.  Babinski reflex was normal bilaterally.

Ranges of motion of the thoracolumbar spine were recorded as flexion to 60 degrees, extension to 20 degrees, and right and left lateral flexion and rotation all to 10 degrees.  There was objective evidence of pain on active motion and following repetitive motion, but no additional limitations after three repetitions of range of motion.  There were no vertebral fractures.  Diagnoses of lumbar disc disease and left L5-S1 radiculopathy were provided.  As a result of his back disability, the Veteran was prevented from exercising and engaging in sports and there were mild to severe effects on other activities of daily living.

A VA examination report dated September 14, 2011 reveals that the Veteran reported constant severe low back pain that occurred on a daily basis, was worsened by prolonged standing and walking, and was alleviated by resting, avoiding certain activities, and using ice and medication.  Flare ups of symptoms occurred approximately once a week, lasted 2 to 3 days at a time, were caused by overuse and certain activities and positions, and were alleviated by lying down and use medication.  The Veteran constantly used a cane for ambulation.

Ranges of motion of the thoracolumbar spine were recorded as forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation both to 5 degrees.  There was pain throughout the entire ranges of forward flexion, extension, lateral flexion, and lateral rotation.  

The physician who conducted the examination noted that there was additional limitation in ranges of motion of the thoracolumbar spine following repetitive use.  However, after 3 repetitions of motion all ranges of motion remained the same.  The examiner also noted that following repetitive use there was less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no incoordination, swelling, deformity, or atrophy of disuse.

There was pain to palpation along the paraspinal muscles and guarding or muscle spasm caused an abnormal gait.  Muscle strength was normal (5/5) in the lower extremities and there was no muscle atrophy.  Knee and ankle reflexes were normal (2+) bilaterally, sensation in the lower extremities was normal bilaterally, and straight leg raising tests were negative bilaterally.  There was constant moderate radicular pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity, but no such radicular symptoms in the right lower extremity.  The radiculopathy involved the left sciatic nerve and was moderate in severity.  There were no bowel or bladder problems.

The examiner added that the Veteran had IVDS of the thoracolumbar spine, which resulted in incapacitating episodes that had a total duration of at least 6 weeks over the previous 12 months.  There were scars associated with the Veteran's back disability, but they were not unstable or painful and did not involve an area of greater than 36 square centimeters (6 square inches).  The Veteran was diagnosed as having lumbar spine degenerative disc disease.

Analysis

The evidence reflects that since the effective date of service connection, the Veteran's service-connected low back disability has been manifested by chronic severe low back pain that radiates to the lower extremities (especially the left lower extremity), decreased strength, stiffness, muscle spasms, guarding, tenderness, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, decreased sensation and impaired muscle strength in the lower extremities, impaired deep tendon reflexes at the ankles and knees, occasional mild urinary incontinence, and occasional flare ups of back symptoms.  Thus, the symptoms of the Veteran's service-connected low back disability have most closely approximated the criteria for severe IVDS under the old IVDS criteria.  Under those criteria, a 40 percent rating would be warranted since the effective date of service connection.  DC 5293 (2002).  

A higher rating is not warranted under the old IVDS criteria as the Veteran's low back symptoms have undergone intermittent periods of relief (albeit brief) due to medication use and rest (as evident during the September 2011 VA examination during which all neurological findings were normal other than radiating pain).  Further, while there has been evidence of neurologic impairments in the lower extremities, neurological findings, as discussed below, have been no more than moderate and there has never been absent ankle jerk.

A higher rating is also not available under the old criteria for limitation of lumbar spinal motion as a 40 percent is the maximum available rating under DC 5295 (2002).

Although the Veteran reported that his back symptoms had forced him to lie down during the period prior to September 14, 2011, the evidence does not reflect that he ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations during this period.  The notation of incapacitating attacks was based on the Veteran's report of having to lie down and not on the regulatory definition, which requires that the bed rest be physician prescribed.  In this case the Veteran has not reported, and the record does not otherwise reflect, that he has been prescribed bed rest. 

Nonetheless, for the period since September 14, 2011, the Veteran is in receipt of a 60 percent rating on the basis of incapacitating episodes of IVDS, which is the maximum schedular rating under the old criteria for rating IVDS as well as the new and interim criteria on the basis of incapacitating episodes.  Thus, a higher rating is not available on the basis of incapacitating episodes at any time since the effective date of service connection under any of the IVDS criteria. 

With regard to whether the Veteran is entitled to a higher rating for his low back disability on the basis of its combined chronic orthopedic and neurologic manifestations since the effective date of the interim IVDS criteria (September 23, 2002), ranges of motion were recorded a number of times during the appeal period.  None of these reports; however, contain all of the information needed to determine whether there was additional limitation due to the functional factors specified in 38 C.F.R. § 4.40, 4.45.  

At the most recent examination, the examiner indicated both that the Veteran did, and did not, have additional limitation of motion after repetitive motion.  The reported range of forward flexion was somewhat greater than that required for a 40 percent rating under the new rating criteria; however, the examination report indicates that there was further limitation on repetitive motion and does not specifically mention whether the noted functional factors caused further limitation other than on repetitive motion.

Given the reported range of motion and the demonstrated functional factors, the Board concludes that the range of thoracolumbar limitation approximated the criteria for a 40 percent rating under the new criteria.  38 C.F.R. §§ 4.7, 4.21.  

The 2010 examination also noted that there was additional limitation of motion on repetitive motions, but did not specify the level of such limitation.  The earlier reports did not specifically report whether there was additional limitation due to functional factors; hence, the earlier examinations cannot be relied upon to rate the Veteran's limitation of motion.  There is no other evidence in this regard for the period prior to September 2011.  Hence, the Board cannot say that the Veteran's entitlement to the 40 percent rating for limitation of motion only arose with the September 2011 examination.  

Accordingly, the Veteran would be entitled to a 40 percent rating under the new criteria based on forward flexion approximating 30 degrees or less, or on the basis of severe limitation of motion under the intermediate criteria beginning in September 2002.  See Mitchell, 25 Vet. App at 37; 38 C.F.R. §§ 4.40, 4.45, 4.59.

A rating higher than 40 percent based on orthopedic impairment would require a finding of ankylosis.  

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  

The new back rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

There is no evidence of spinal being fixed in position, or ankylosed, and the absence of ankylosis was specifically noted during the February 2010 VA examination.  Since the Veteran retains the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  

Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations throughout the appeal period, even considering functional impairment under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59), due to the absence of any spinal ankylosis he is not entitled to a rating higher than 40 percent under DCs 5243 or 5292.  38 C.F.R. § 4.71a, DCs 5243, 5292 (1996, 2003, 2011).

With regard to the neurologic manifestations associated with the Veteran's low back disability, examinations have revealed radiculopathy involving both lower extremities and occasional urinary incontinence.

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Urinary incontinence is rated under 38 C.F.R. § 4.115a as a voiding dysfunction (i.e. urine leakage).  Under the criteria for rating a voiding dysfunction, the following ratings apply: a 20 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day; and a 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.
 
The above evidence indicates that for the period prior to February 20, 2010, the Veteran's radiculopathy was manifested by radiating pain to the lower extremities bilaterally, occasional numbness and tingling in the lower extremities, somewhat diminished deep tendon reflexes at the knees and ankles bilaterally, and only mild urinary incontinence.  Given these symptoms and the otherwise normal neurological findings, the neurological manifestations of the Veteran's low back disability were at most mild.  Accordingly, no more than 10 percent ratings under DC 8520 were warranted for the neurological impairments of the left and right lower extremities during this period.  See 38 C.F.R. § 4.124a, DC 8520.

As for the Veteran's occasional urinary incontinence, there is no evidence that he required the use of any device or absorbent materials and any incontinence was reported as mild.  Therefore, as the Veteran's urinary symptoms do not meet or approximate the criteria for a compensable rating under the criteria for rating urine leakage, a separate rating for urinary incontinence is not warranted during this period.  See 38 C.F.R. § 4.115a.

As for the period since February 20, 2010, the Veteran is already in receipt of a separate 20 percent rating for radiculopathy of the left lower extremity.  This rating was provided on the basis of moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

It appears that the Veteran has had such symptomatology on an intermittent basis throughout the period since the rating criteria providing for separate orthopedic and neurologic ratings came into effect in September 2002.  Hence, the 20 percent rating would be warranted from that date.

The neurological impairment of the right lower extremity has consisted of impaired sensation to pain and somewhat diminished (1+) ankle jerk.  In light of these symptoms and the otherwise normal neurological findings, the neurological manifestations involving the right lower extremity have been at most mild during this period.  Thus, a rating of 10 percent, but no higher, under DC 8520 is warranted for the neurological impairments of the right lower extremity since February 20, 2010.  See 38 C.F.R. § 4.124a, DC 8520.

If separate ratings were assigned for neurological symptoms of both the right and left lower extremities and combined with the rating for the orthopedic disability for the period from September 23, 2002 to February 20, 2010; the combined rating would be 57 percent, which is rounded to 60 percent under 38 C.F.R. § 4.25 (2011).  

or the period since September 14, 2011, the 60 percent rating that is currently provided under DC 5243 (2011) is greater (or at least equivalent to that which could be provided under the interim IVDS criteria when combining the ratings for orthopedic impairment and neurologic impairment of the right lower extremity under 38 C.F.R. § 4.25 during this period (at most a 40 percent rating for orthopedic impairment and a separate 10 percent rating for neurologic impairment of the right lower extremity).  

Thus, based on the above evidence and resolving reasonable doubt in favor of the Veteran, the following ratings are granted: an initial 40 percent rating, from January 3, 1996 to September 22, 2002; a 40 percent rating for orthopedic manifestations from September 23, 2002 to September 13, 2011; a 20 percent rating for radiculopathy of the left lower extremity from September 22, 2002 to September 13, 2011; and a 10 percent rating for radiculopathy of the right lower extremity from September 23, 2002 to September 13, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5292, 5293, 4.124a, DC 8520.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment and frequent periods of hospitalization).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period; he has reported that his back disability has contributed to his unemployability, and he is in receipt of SSA disability benefits for, among things, a back disability.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are back pain, decreased range of spinal motion, decreased strength, impaired posture and body mechanics, an impaired gait, stiffness, muscle spasms, guarding, tenderness, numbness and tingling in the lower extremities, occasional urinary incontinence, and impaired reflexes, sensation, and muscle strength in the lower extremities.  These symptoms are contemplated by the rating criteria.  

The Board is remanding the issue of entitlement to a TDIU in light of the evidence of unemployability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a cardiac disability is denied.

Entitlement to higher initial ratings for a back disability with disc disease is granted as follows: an initial 40 percent rating for degenerative disc disease, from January 3, 1996 to September 22, 2002; a 40 percent rating for orthopedic manifestations from September 23, 2002 to September 13, 2011; a 20 percent rating for radiculopathy of the left lower extremity from September 22, 2002 to September 13, 2011; and a 10 percent rating for radiculopathy of the right lower extremity from September 23, 2002 to September 13, 2011.  


REMAND


The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period, is in receipt of SSA disability benefits for a back disability, and has reported that he is unable to work due to his back.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The September 2011 VA examination report includes an opinion that the Veteran's service-connected back disability would prevent employment of a physical nature, but not a sedentary nature.  This opinion was based on the fact that the disability would cause problems with lifting, walking, and standing.

The September 2011 opinion is inadequate because it only concerned the effect of the Veteran's service-connected back disability on his employability and did not address whether all of his service-connected disabilities, in combination, would prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to September 23, 2002.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, in an August 2007 statement (VA Form 21-4138), the Veteran raised the issue of entitlement to service connection for a dental disability.  This claim has not yet been adjudicated and is inextricably intertwined with the issue of entitlement to a TDIU.  

In a January 2004 rating decision, the RO denied entitlement to service connection for a left hip disability.  In a February 2004 letter, the Veteran referred to his "appeal" for a higher rating for his hip.  The Veteran's statement is properly considered a notice of disagreement with the denial of service connection for a left hip disability in the January 2004 rating decision.  

In its January 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to issue a statement of the case as to the issue of entitlement to service connection for a left hip disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  There is no indication that the Veteran was provided a statement of the case as to this issue.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the Veteran has not been provided with the required statement of the case, the Board is compelled to again remand this issue for compliance with the instructions in its January 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service connection for a dental disability.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  The AOJ should issue a statement of the case as to the issue of entitlement to service connection for a left hip disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.
  
3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine, as to any period from January 3, 1996 to May 13, 2009, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a back disability with disc disease would have precluded him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine, as to any period from May 14, 2009 to February 19, 2010, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a back disability with disc disease; and mood disorder with depressive features) would, in combination, have precluded him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine, as to any period from February 2010 to the present, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a back disability with disc disease; mood disorder with depressive features; and radiculopathy of the left lower extremity) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if a dental disability were considered a service-connected disability.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If there are any periods during the period from January 3, 1996 to the present when the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


